Name: COMMISSION REGULATION (EC) No 684/96 of 16 April 1996 on the issuing of export licences for fruit and vegetables with advance fixing of the refund
 Type: Regulation
 Subject Matter: trade policy;  international trade;  tariff policy;  plant product
 Date Published: nan

 No L 96/6 rENI Official Journal of the European Communities 17. 4. 96 COMMISSION REGULATION (EC) No 684/96 of 16 April 1996 on the issuing of export licences for fruit and vegetables with advance fixing of the refund fixing of refunds without restriction in response to appli ­ cations submitted since 12 April 1996; whereas a reduc ­ tion factor should accordingly be applied to the quantities of hazelnuts without shells applied for on 12 April 1996 and applications for export licences with advance fixing of refunds submitted subsequently with a view to such licences being issued during the current period should be rejected, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1488/95 of 28 June 1995 on implementing rules for export refunds on fruit and vegetables ('), as last amended by Regulation (EC) No 2702/95 (2), and in particular Article 4 ( 1 ) thereof, Whereas Commission Regulation (EC) No 1489/95 (3), as last amended by Regulation (EC) No 623/96 (4), specifies the quantities which may be covered by applications submitted for export licences with advance fixing of the refund other than those applied for in connection with food aid; Whereas Article 4 of Regulation (EC) No 1488/95 lays down the conditions under which special measures may be taken by the Commission to prevent an overrun in the quantities for which export licence applications may be submitted; Whereas, in view of the information available to the Commission as of today, the quantities of 589 tonnes of hazelnuts without shells in Annex I to Regulation (EC) No 1489/95, reduced or increased by the quantities referred to in Article 4 ( 1 ) of Regulation (EC) No 1488/95, would be exceeded if licences were issued with advanced HAS ADOPTED THIS REGULATION: Article 1 Export licences with advance fixing of the refund for hazelnuts without shells for which applications are submitted on 12 April 1996 under Article 1 of Regulation (EC) No 1489/95 shall be issued for 76,66% of the quan ­ tities applied for. Applications for export licences with advance fixing of refunds for the above product submitted after 12 April 1996 and before 24 April 1996 shall be rejected. Article 2 This Regulation shall enter into force on 17 April 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 April 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 145, 29 . 6. 1995, p. 68 . (2) OJ No L 280, 23. 11 . 1995, p. 30 . 0 OJ No L 145, 29. 6. 1995, p. 75. b) OJ No L 89, 10 . 4. 1996, p. 11 .